


110 HR 7138 IH: National Security Professionals Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7138
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the establishment and implementation of a
		  National Security Career Development Program.
	
	
		1.Short titleThis Act may be cited as the
			 National Security Professionals Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)In order to enhance the national security
			 of the United States, including preventing, protecting against, responding to,
			 and recovering from natural and manmade disasters, such as acts of terrorism,
			 as well as to achieve greater agency integration for the projection of American
			 power, it is the policy of the United States to promote the education,
			 training, and interagency experience of current and future professionals in
			 national security positions in Federal agencies.
			(2)Improvised interagency responses in the
			 face of imminent threats or during a response to a national emergency result in
			 mistakes, mismanagement, and waste.
			(3)Effective national security interagency
			 operations require a transformation of national security education, training,
			 and interagency experience in order to produce an interagency cadre of able
			 national security professionals with specific education, training, and
			 interagency experience.
			(4)Professional requirements and staffing
			 needs relating to national security differ for every level of government, as
			 well as among Federal agencies; therefore, the career development of national
			 security professionals will vary between and within departments and
			 agencies.
			(5)Today, there is no formal coordinated
			 system for developing the skills and experience needed to fulfill this need.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 employee has the meaning given such term by section 2105 of title
			 5, United States Code;
			(2)the term
			 national security professional means an employee holding a
			 national security position;
			(3)the term national security
			 position means a position, the duties and responsibilities of which
			 include planning, coordinating, and executing missions in support of national
			 security objectives, such as positions across multiple departments and agencies
			 in—
				(A)the National
			 Counterterrorism Center; or
				(B)a provincial reconstruction team;
			 and
				(4)the term
			 National Security Career Development Program or
			 Program refers to the program developed and implemented under this
			 Act.
			4.National Security
			 Career Development Program
			(a)Establishment
				(1)In
			 generalThe President shall establish a program for the
			 development of national security professionals, which shall be known as the
			 National Security Career Development Program. The Program shall
			 set forth a framework that shall provide national security professionals access
			 to integrated education, training, and professional experience interagency
			 opportunities for the purpose of enhancing their mission-related knowledge,
			 skills, and experience, and thereby improve their capability to safeguard the
			 security of the Nation. Such interagency career development opportunities shall
			 be provided across Federal agencies, levels of Government, and national
			 security functions, as appropriate.
				(2)Participating
			 departments and agenciesThe
			 departments and agencies participating in the Program shall include the
			 Department of State, the Department of the Treasury, the Department of Defense,
			 the Department of Justice, the Department of Agriculture, the Department of
			 Labor, the Department of Health and Human Services, the Department of Housing
			 and Urban Development, the Department of Transportation, the Department of
			 Energy, the Department of Education, the Department of Homeland Security, the
			 Office of Management and Budget, the Nuclear Regulatory Commission, the United
			 States Agency for International Development, and all intelligence
			 agencies.
				(b)Appointment and
			 advancement
				(1)Experienced
			 personnelDepartments and agencies participating in the Program
			 shall encourage the appointment of personnel with a variety of national
			 security experiences from within and outside the Federal Government for
			 national security positions.
				(2)QualificationsDepartments and agencies participating in
			 the Program shall identify national security qualifications for appointment and
			 advancement opportunities. Agency job announcements for national security
			 positions shall solicit applications from the widest population authorized by
			 law and regulation on the date of the solicitation.
				(c)CertificationThe Program shall establish policies to
			 identify a threshold of interagency experience, knowledge, skills, and
			 abilities required to obtain a national security interagency certification as a
			 national security professional. The certification shall be a consideration for
			 promotion of national security professionals holding career
			 appointments.
			(d)FundingImplementation of the Program shall be
			 subject to the availability of appropriations. The President’s budget request
			 shall include funding requirements to establish and maintain a National
			 Security Career Development Program to include an end strength float enabling
			 agencies to continue day-to-day functions while enabling selected agency
			 national security professionals to participate in career development activities
			 which require temporary absences from their duty positions.
			5.Program
			 components
			(a)In
			 generalThe National Security
			 Career Development Program shall include—
				(1)a
			 rigorous and effective set of educational opportunities for national security
			 professionals;
				(2)training that refreshes or enhances a
			 national security professional’s expertise in planning, coordinating, and
			 executing national security missions through instruction, drills, and exercises
			 that take into account the full spectrum of threats and hazards that comprise
			 America’s 21st century risk environment; and
				(3)opportunities for
			 professional interagency experience, as described in subsection (b).
				(b)Professional
			 interagency experienceIn order to carry out subsection (a)(3),
			 the Program shall include opportunities for inter-governmental, interagency,
			 and inter-office assignments, fellowships, and exchanges (including with
			 non-governmental organizations, to the extent appropriate), in order to achieve
			 the following:
				(1)Enable national
			 security professionals to understand the roles, responsibilities, and cultures
			 of other organizations and disciplines involved in national security.
				(2)Promote the
			 exchange of ideas and practices among national security professionals.
				(3)Build trust and
			 familiarity among national security professionals with differing
			 perspectives.
				(4)Minimize obstacles
			 to coordination in the face of a national security threat or emergency.
				(c)IncentivesThe Program shall link career advancement
			 or other incentives for national security professionals to participation in
			 rotational or temporary detail interagency assignments to include:
				(1)Linkage of interagency assignments in
			 national security positions to accelerated promotion consideration for national
			 security professionals to grades GS–14 and GS–15 of the General Schedule (or
			 their equivalent).
				(2)Eligibility of national security
			 professionals holding a position in grade GS–13 or GS–14 of the General
			 Schedule (or the equivalent) who complete an interagency assignment for
			 immediate step increases or other incentives.
				(d)Waivers;
			 grandfathering; political appointees
				(1)WaiversThe
			 Program may, with respect to any incentive under subsection (c) that requires
			 prior Government service or experience, waive such requirement, in the case of
			 individuals who are able to demonstrate that they possess similar or equivalent
			 service or experience from work in the private sector or other employment
			 outside the Federal Government.
				(2)GrandfatheringFor
			 the purpose of promotion to Senior Executive Service (or equivalent) positions,
			 Federal agencies may grandfather personnel who, as of the date of the enactment
			 of this Act, have a career appointment in grade GS–14 or GS–15 of the General
			 Schedule (or the equivalent), and who, as determined by the head of the Federal
			 agency involved, have acquired the necessary knowledge, skills, and aptitudes
			 required for promotion to the Senior Executive Service (or equivalent).
				(3)Political
			 appointeesThe Program shall establish appropriate career
			 development programs for political appointees in national security
			 positions.
				6.Reporting
			 requirements
			(a)Initial
			 reportNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 each House of the Congress a written report describing, and setting forth the
			 details of an implementation plan for, the National Security Career Development
			 Program.
			(b)Annual
			 reportsThe President shall
			 submit to Congress each year, at the time that the President's budget is
			 submitted to Congress that year under section 1105(a) of title 31, United
			 States Code, a report detailing the status of the implementation plan described
			 in subsection (a).
			
